DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 10/19/2021 have been entered.  Claims 31-46 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C. §112 (b) rejections and the 35 U.S.C. §112 (f) claim notification set forth in the Non-Final office action mailed on 04/20/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/19/2021, with respect to the rejection of the claims under 35 U.S.C. §103(a) have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is amended as follows (see strikethrough and underline below).
Claim 31. A method of delivering antimicrobial to a catheter having a liquid therein, the method comprising: blocking a flow of a  liquid within the catheter from a proximal end to a distal end of the 

Examiner’s Statement of Reason for Allowance
Claims 31-46 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 31 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
 “inserting at least an elongate portion of a device having a solid cross-section and a water soluble dry antimicrobial substance at least on an outside surface of the elongate portion into the proximal end of the catheter so as to cause at least some of the water soluble dry antimicrobial substance to dissolve into the liquid in the catheter . . .”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783